DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Objections
Claims 25, 32 and 34-35 is objected to because of the following informalities:  Claims 25, 32, 34 and 35 should recite “treating a S. aureus infection in a human or animal”.  Claim 33 should recite for each of (i) to (iv), “having a genome comprising [[a]] the nucleotide sequence of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product (law of nature) without significantly more. 
The claims are directed to bacteriophages that are products of nature because there is no indication that the isolated bacteriophages have any characteristics that are different from the naturally occurring bacteriophages.
The “pharmaceutically acceptable excipient or carrier” also is considered as a product of nature.  Excipients are defined as inert substances used as vehicles and diluents for drugs.  Accordingly, products such as water, starch or a gum can be considered as natural products. 
As for the bacteriophage cocktails of claims 18-21, there is no indication in the specification that the mixture of bacteriophages has any characteristics that are different from the naturally occurring bacteriophages.  There is no difference in function (each bacteriophage infects the same bacterial host it always infected).  There is no difference in structure (the mere aggregation of naturally occurring bacteriophages together as a composition does not change the structure of the bacteriophage), and there is no difference in other properties of the bacteriophages.  Because there are no different characteristics, there are no markedly different characteristics.  Accordingly, the claimed mixture does not have markedly different characteristics, and it is a “product of nature” exception.
The same reasoning above also applies to the isolated nucleic acid of claim 30 and the isolated protein of claim 31.  For example, the isolated nucleic acid is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  Likewise, the isolated polypeptide of claim 31, has the same sequence and structure as its naturally occurring counterpart.
Because there is no indication in the specification that any of the recited bacteriophages, nucleic acids or proteins have any characteristics that are different from their naturally occurring counterpart, the claimed bacteriophages, nucleic acids and proteins do not have markedly different characteristics, and are a “product of nature” exception.  Accordingly, the claims are directed to an exception.  Because the claims do not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 26, 32, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to methods of treating a S. aureus infection in a human or animal or modifying the microbial flora in a human or animal. However, there are no examples demonstrating the ability of the claimed bacteriophages (nucleic acids or proteins) to treat an infection in a human or animal (in vivo).  While applicant has demonstrated that the claimed bacteriophages can infect and lyse S. aureus, one of ordinary skill in the art cannot predict that the same would happen in vivo to the level of treating an infection. 
Regarding claim 34, applicant has not demonstrated that the claimed nucleic acids can treating a S. aureus infection in a human or animal (in vivo).
Regarding claim 35, applicant has not identified a single polypeptide from the claimed bacteriophages that is capable of treating a S. aureus infection in a human or animal (in vivo).

Claims 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that phages PN1137, PN1493, PN1815 and PN1957 are required to practice the claimed invention.  As such, the phages must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the phages.
The phages disclosed in the specification do not appear to be produced from a repeatable process, and it is not apparent if the phages are both known and readily available to the public.  It is noted that the specification does not indicate that the phages have been deposited.  
If the bacteriophages were deposited under the terms of the Budapest Treaty, the specification should be amended to state so.  Further, a statement, affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent, would satisfy the deposit requirement.
If the deposit was not made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CRF 1.801-1.809 and MPEP 2402-2411.05, applicants may provide assurance of compliance by statement, affidavit or declaration or by someone empowered to make the same or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "at least two bacteriophages" in reference to claim 29.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648